Citation Nr: 1230503	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to iridodialysis of the right eye with glaucomatous changes, or as due to undiagnosed illness. 

2.  Entitlement to service connection for a disorder manifested by bilateral arch pain of the feet, to include plantar fasciitis, or as due to undiagnosed illness. 

3.  Entitlement to service connection for a disorder affecting the great toes of each foot, to include as secondary to disorder manifested by bilateral arch pain and/or as due to undiagnosed illness, claimed as frostbite to both big toes. 

4.  Entitlement to service connection for a bilateral knee disorder, to include as due to undiagnosed illness. 

5.  Entitlement to service connection for testicular pain, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1986 to February 2006. Official records also reflect that the appellant is a Persian Gulf Veteran who served in the Southwest Asia (SWA) Theater of operations, to include service in Saudi Arabia from September 1990 to April 1991, and in Iraq from March 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2006, January 2007, and March 2007 which denied entitlement to the benefits currently sought on appeal.  The March 2006 rating decision was issued by the Benefits Delivery at Discharge (BDD) program located at the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, while the remaining rating decisions were issued by the RO in Nashville, Tennessee which retains current jurisdiction for this appeal. 

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in Nashville, Tennessee in May 2009 to present testimony on the issues of service connection in the instant appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  The hearing transcript has been associated with the claims file.  These issues were remanded by the Board for further development in July 2010.

The issues of entitlement to service connection for a disorder affecting great toes of each foot, to include as secondary to disorder manifested by bilateral arch pain and/or as due to undiagnosed illness, as well as entitlement to service connection for a bilateral knee disorder, to include as due to undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records note reports of a headache disorder.

2.  Resolving any reasonable doubt in the Veteran's favor, his currently-diagnosed headache disorder had its onset during his military service.

3.  Service treatment reports note a diagnosis of plantar fasciitis. 

4.  Resolving any reasonable doubt in the Veteran's favor, his currently diagnosed bilateral plantar fasciitis has been found to be attributable to his military service.

5. The Veteran served in the Southwest Asia (SWA) Theater of Operations during the Persian Gulf War. 

6.  Service treatment reports note complaints and treatment for testicular pain.

7.  Resolving any reasonable doubt in the Veteran's favor, his current complaints of testicular pain are attributable his military service.



CONCLUSIONS OF LAW

1.  A headache disorder was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

2.  A disorder manifested by bilateral arch pain was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

3.  A disorder manifested by testicular pain was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011). 

As will be discussed in full below, the Board finds that service connection for disorders manifested by headaches, testicular pain, and bilateral arch pain is warranted; therefore, a full discussion of whether VA met these duties is not needed, as no prejudice can flow to the Veteran from any notice or assistance error based upon the full grant of the benefit sought.  It is important to note, however, that the Veteran has been informed of the process by which an initial disability rating and effective date would be assigned in the event of a grant of service connection.  See VA correspondence to Veteran, August 2006; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


II. Service Connection

In this case, the Veteran claimed that his current diagnoses of migraine headaches and bilateral plantar fasciitis, as well as complaints of testicular pain, are etiologically-related to his period of active service, to include as the result of an undiagnosed illness.  The Veteran has proposed an additional theory of entitlement with regard to his migraine headaches, claiming that this disorder is secondary to a service-connected disorder of the right eye.  

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

To the extent that the Veteran has claimed that each issue on appeal may have resulted from an undiagnosed Gulf War illness, the Board notes that pertinent laws and regulations make special provisions for a Persian Gulf veteran who exhibits objective indications of an undiagnosed illness or certain medically unexplained chronic multisymptom illnesses.  See 38 U.S.C.A. § 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 (2011).  A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent, or more, not later than December 31, 2011; and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical, indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Headaches

At the outset, the Board notes that the Veteran has a current diagnoses of migraine headaches.  See VA examination report, October 2010.  Thus, element (1) of Hickson has been satisfied for this claim, in that the Veteran has demonstrated that he has current diagnoses his claimed disorder.  

To the extent that the Veteran has also claimed entitlement to service connection for a headache disorder due to a causal relationship to another service-connected disability, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records document numerous complaints for headaches following in-service examinations.  On a Report of Medical History, dated January 17, 2004, he reported headaches during deployment.  On July 8, 2005, it was noted that headaches started while serving in Iraq, and that they were ongoing (one per month with a duration of several hours).  The Veteran was afforded an examination in October 2005.  The Veteran reported that headaches began when serving in Iraq two years prior.  He further reported that he experienced headaches about once a month, lasting for two days.  The pain was located in the right posterior head region, mainly characterized by pressure, and treated with rest.  The Veteran was diagnosed with a mild tension headache, though an etiological opinion was not provided at that time.  Tension headaches were again diagnosed in October 2005.  

Post service, in June 2006, he reported frequent headaches while serving in Iraq, as well as dizziness, which continued to the present.  He was afforded a VA examination to assess his headache symptoms in September 2006.  At that time, the Veteran reported that the first manifestations of his headaches started in active service, while in Korea, when a headache lasted for three days.  Headaches would then occur 2-3 times per week, lasting 1-3 hours.  They were described as "tension-like."  However, no etiological opinion was provided.

A CT scan of the head was conducted in January 2009, which was unremarkable, despite a questionable hyperdensity in the right globe which may represent a foreign body.   A February 2010 MRI noted a blooming artifact of the right globe corresponding to punctate calcification as soon on the CT scan.  No intracranial abnormality was identified, save for a possible metallic artifact.

In May 2010, the Veteran reported that he may have hit his head while riding in a Hum Vee, on a crossbar, when it went over a bump during active duty.  In July 2010, the Veteran reported a history of headaches since 1998, without any associated trauma, though he did have a remote memory of being hit in the head.  He noted that his headaches had gotten worse over the years, and that they were especially bad during his tour in Iraq (one headache lasted for three days).  He stated that he generally had about three headaches per week at present.  He treated his headaches with over-the-counter pain medication, and he would also rest in a dark room.  He described the headaches as sharp and stabbing, in the right temple, lasting for about three hours.  Light sensitivity was also reported.  

During the Veteran's May 2009 Board hearing, he testified that his right eye disorder, which he described as a hole in the eye, let in sunlight and thus aggravated his migraine headaches.  He further stated that he suffered from headaches 1-3 times per week, and that he was lucky to have a job which allowed him to rest and recover during these episodes.  He testified that he did not have any headache disorder prior to active duty.  See Transcript, pp. 29-30.

Following a July 2010 Board remand, the Veteran was afforded an additional VA examination so as to provide an etiological opinion for his headache disorder.  Following an October 2010 VA examination, the examiner diagnosed migraine headaches.  However, the examiner again failed to provide an opinion as to whether this diagnosed disorder was related to the Veteran's period of active service.  Thereafter, the RO returned the claims file to the examiner and requested an etiological opinion consistent with the Board remand.  In March 2011, the examiner stated that the Veteran's headache disorder was less likely than not caused by, or a result of, active military service or a disorder of the right eye.  He also opined that it was less likely than not that headaches were related to a retained metal fragment.  In support of each opinion, the examiner merely stated that, in his opinion, a headache disorder was not related to service and/or iridodialysis.  No further rationale was offered.  A recitation of the Veteran's in-service headache reports was not provided, nor did the opinion include a discussion of the Veteran's lay statements, to include his Board testimony in which he stated that incoming light due to his right eye disorder precipitated his headaches, which were diagnosed as light-sensitive.

In October 2010, the Veteran reported with a history of chronic headaches.  He stated that he suffered from 15 headaches per month, each lasting from 30-60 minutes.  Although he was prescribed medication, he did not take the medication.  Migraine headaches were again diagnosed in September 2011, on the right side.  The Veteran stated that headaches had been persistent since 1998.  Headaches were on the right side, and they were accompanied by light sensitivity.  Eye aches were noted as well.  In January 2012, the Veteran reported to a neurologist with a history of chronic headaches.  He stated that these tended to occur when working outside in the sun.  Throbbing pain was always in the right side, and the episodes lasted 1-2 hours.  At the time of the report, headaches had decreased in number to 1-2 per week, and the Veteran did not take any medication for that disorder.  

Turning to lay evidence now of record, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).
Here, the Veteran is competent to report in-service symptomatology, such as headaches, as well as continuity of symptoms from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his reports as to the date of origin (1998), the intensification of headaches during his tour in Iraq, and associated symptoms since, have remained consistent throughout the record.  Therefore, the Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal for service connection for a headache disorder.  

The Veteran's reports that he has experienced headaches since separation from service serves to support his claim for service connection by noting the occurrence of lay-observable events or the presence of disability or symptoms subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau.  Because headaches are "subjective," their existence is generally determined by whether or not the Veteran claims to experience it.  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu ; Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); see Hickson (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's in-service complaints of headache symptoms and his current diagnosis of migraines.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  However, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity, as is the case here. 

As to the Veteran's alternative theory, that headaches are secondary to his now-service-connected right eye disorder, the Board finds that in-service reports of a headache disorder, coupled with continued treatment, a current diagnosis, and competent testimony are sufficient to satisfy the requirements of Hickson and establish service connection on a direct basis.  As such, the Board need not discuss whether service connection is warranted on a secondary basis.

While VA could undertake additional development to clarify the etiology of the Veteran's migraine diagnosis, based on the Veteran's competent and credible testimony, evidence of in-service treatment, and the inherently subjective nature of headache symptomatology, the Board affords the Veteran all reasonable doubt and finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for migraine headaches is warranted. 

Bilateral Plantar Fasciitis

At the outset, the Board notes that the Veteran has a current diagnosis of bilateral plantar fasciitis.  See VA examination report, October 2010.  Thus, element (1) of Hickson has been satisfied for this claim, in that the Veteran has demonstrated that he has a current diagnoses of his claimed disorder.  

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records reveal multiple complaints, and subsequent treatment for, bilateral arch pain.  On March 31, 2000, the Veteran complained of a sharp pain located entirely within his right arch for an extended period of time, which began one year prior.  He stated that the pain usually occurred when running, occasionally when walking, and described the feeling as a knot in his muscle.  He was diagnosed with tendonitis.  The following month, he reported with the same symptoms.  Pain on palpation was noted, and the examiner noted that it was most likely in the tendon.  Some improvement was reported.  The diagnosis of tendonitis was continued.  X-ray evidence was negative at that time.  Several Reports of Medical History noted continued foot problems, to include a report dated August 9, 2002.  

On July 7 2005, right foot pain that felt like a tight muscle was noted.  During an October 2005 examination, the Veteran stated that right plantar pain began eight years prior, without any particular trauma, only noticeable when he mis-stepped.  Then, he would notice a transient sharp pain.  Examination of the right plantar area was normal, without tenderness or deformity, and the Veteran was able to flex and extend all toes.  He was diagnosed with plantar fasciitis, very mild.

Post-service, in June 2006, the Veteran noted that he experienced foot trouble, and he stated that it felt like a muscle that wouldn't stretch.  An additional report diagnosed the Veteran with right plantar fasciitis.  The Veteran was afforded a VA examination in conjunction with his claim in September 2006.  The examiner diagnosed the Veteran with bilateral plantar fasciitis, and noted that the initial manifestations were in Korea in the 1990's.  The Veteran took no medication, and the examiner noted that the pain had resolved for the last few years.  While no etiological opinion was provided, it was stated that the onset of the Veteran's bilateral foot problem occurred during his period of active service.

The Veteran testified in May 2009 that his bilateral foot pain most likely began during his period of basic training, as the result of running.  He stated that he experienced sharp pain was in both feet, made worse when his toes were curled.  He testified that the pain was similar to a muscle that wouldn't stretch.  He noted that he did not see an examiner about the problem initially, as the pain was not constant at that time.  He stated that he did not have any foot problems prior to active service.  See Transcript, pp. 4-7.  He also testified that he suffered from bilateral foot pain throughout his 20 years of service.  See Transcript, p. 8.

Following the July 2010 Board remand, the Veteran was afforded an additional VA examination in October 2010.  At that time, the examiner diagnosed bilateral arch sprain, however no etiological opinion was provided.  An addendum opinion was provided in February 2011, in which the examiner opined that several conditions, to include a bilateral foot disability, were less likely as not caused by, or a result of, military service.  In support of that opinion, the examiner stated, "I think it is less likely than no [sic] that his military service aggravated these problems."  A recitation of the Veteran's service treatment reports was not provided, to include the diagnosis of plantar fasciitis in service, nor did the opinion include a discussion of the Veteran's lay statements. 

VA outpatient reports continue to document treatment for a bilateral foot disorder.  Several podiatry reports have been associated with the Veteran's claims file, to include a May 2011 report which noted complaints of foot pain.

As noted in the preceding section, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Here, the Veteran is competent to report in-service symptomatology, such as bilateral arch pain, from his period of service to the present.  See Washington.  Further, the evidence is deemed credible, as his reports of in-service and continued symptomatology is consistent with the medical evidence of record, to include service treatment records as well as VA outpatient and examination reports, each indicating a diagnosis of plantar fasciitis.  Therefore, the Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal for service connection for a bilateral arch disorder.  

Like the preceding claim, VA could undertake additional development to clarify the etiology of the Veteran's bilateral plantar fasciitis diagnosis by obtaining an additional VA examination.  However, the Board affords the Veteran all reasonable doubt and finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's claim.  Based on the Veteran's competent and credible testimony, an in-service diagnosis of plantar fasciitis, and a VA medical report from September 2006 which indicated that bilateral plantar fasciitis had its onset during the Veteran's period of active service while stationed in Korea, the Board concludes that a grant of service connection for a bilateral foot disorder is warranted. 

Testicular Pain

At the outset, the Board notes that the Veteran does not have a current diagnoses of any disorder manifested by testicular pain.  Thus, element (1) of Hickson has not been satisfied for this claim.  However, and as noted above, pertinent laws and regulations make special provisions for a Persian Gulf veteran who exhibits objective indications of an undiagnosed illness or certain medically unexplained chronic multisymptom illnesses.  See 38 U.S.C.A. § 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 (2011).  

In this case, the Veteran has confirmed SWA service during the Gulf War.  He also  has a disorder, testicular pain, which has not been attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Per the Veteran, this disorder began in 1993 and has persisted ever since.  38 C.F.R. § 3.317(a)(2), (3).

During his period of active service, the Board notes that the Veteran's treatment records reveal multiple complaints, on three separate occasions, of testicular pain.  In April and May 1994, the Veteran reported with left testicle pain and was tested for sexually-transmitted diseases.  Each time, testing was negative and no diagnosis was provided.  In a Report of Medical History from August 2002, the Veteran reported that his testicles ached from time to time.  During an examination in October 2005, the Veteran reported that he experienced two episodes of left testicular pain in 1994, as well as in 2002.  He was diagnosed with left testicular pain, resolved.

During a September 2006 VA examination, he reported the onset of chronic left testicular pain in the 1990's, while in Korea.  The examiner noted that this disorder had resolved.  

The Veteran testified in May 2009 that his testicular pain began during service in 1993.  He was provided STD testing, but stated that these tests were negative.  When the pain began, the Veteran stated that he was sitting down, and it would not go away.  There was no injury or trauma to the area.  He stated that the symptoms had been ongoing since service, as the pain was present every so often  See Transcript, pp. 13-14.

Another VA examination was provided in October 2010.  At that time, the Veteran reported left-sided testicular pain, each episode lasting for 20 minutes, occurring a few times each year.  In a March 2011 addendum opinion, the examiner stated, "I do not think that his testicular pain [was][sic] caused by his military service."  Like the two other claims discussed herein, the examiner failed to provide any support whatsoever for this opinion.  The Veteran's in-service reports of testicle pain were ignored, and no rational was provided.

Here, the Veteran is competent to report in-service symptomatology, such as testicular pain, from his period of service to the present.  See Washington.  Further, and as discussed above in relation to his headache claim, the Veteran's reports that he has experienced headaches since separation from service serves to support his claim for service connection by noting the occurrence of lay-observable events or the presence of disability or symptoms subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau.  Because testicular pain is ultimately subjective in nature, it must be determined by whether or not the Veteran claims to experience it.  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr; see also Grover; Espiritu ; Savage.  

Although the Veteran lacks a current diagnosis, pursuant to 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  Affording the benefit of the doubt to the Veteran, the Board finds that, at the very least, there exists an approximate balance of evidence for and against the Veteran's claim.  Based on the Veteran's testimony, in-service reports of testicular pain, and his confirmed Gulf War service, the Board concludes that a grant of service connection for a disorder manifested by testicular pain is warranted. 


ORDER

Entitlement to service connection for headaches is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to service connection for a disorder manifested by bilateral arch pain of the feet, to include plantar fasciitis is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to service connection for testicular pain, to include as due to undiagnosed illness, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claims, pursuant to the duty to assist, the issues of entitlement to service connection for a disorder of the bilateral knees, as well as a disorder of the bilateral great toes, must be remanded for further development.

As noted in the preceding section, service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

With regard to the Veteran's claim for entitlement to service connection for a bilateral great toe condition, it is unclear from the evidence of record as to whether the Veteran suffers from a current, chronic disorder of this area, aside from his diagnosis of onychomycosis (fungal nail infection).  Originally claimed as a cold injury, the Veteran testified in May 2009 that his toes feel like they're in air conditioning, in the summertime.  He stated that his feet felt cold, even when they should not feel cold.  He testified that he did not have problems with his toes prior to entry into active service.  See Transcript, pp. 10-12.

An October 2010 VA examination report diagnosed the Veteran with nail fungus, a diagnosis for which the Veteran has continued to seek treatment, and noted that this disorder was neither related to service nor secondary to the Veteran's now-service-connected bilateral foot disorder.  However, a rationale was not provided.

Regarding the Veteran's claim for a bilateral knee disorder, the Board notes that the Veteran's service treatment records are replete with reports of bilateral knee pain.  The Veteran either reported for knee complaints, or noted knee pain during an examination, in June 1989, September 1994, September 1996, August 2002, January 2005, and July 2005.  Diagnoses ranged from knee pain of unknown etiology, to a ligament strain, to cellulitis.  Since separation, the Veteran has continued to seek treatment for bilateral knee pain, as VA outpatient reports demonstrate.  Currently, the Veteran has a diagnosis of bilateral patellofemoral syndrome, per the October 2010 VA examiner, however the examiner opined that it was less likely than not that a bilateral knee disorder was related to service.  No rationale was provided in support of that opinion, and none of the several in-service reports of knee pain were discussed.

During his Board hearing, he testified that he injured his left knee while playing soccer during active duty.  He noted that nothing was broken, and he was provided some pain medication.  He stated that his right knee began to hurt in 1996, and that he had experienced bilateral knee pain ever since.  He testified that he currently experienced sharp pain, bilaterally, especially when walking and climbing stairs.  See Transcript, pp. 16-19.

The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

As such, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Taking into account the Veteran's current diagnoses, his testimony in support of his claim, and numerous reports of in-service knee pain, his claims for service connection should be remanded for additional VA orthopedic examination so as to determine whether any currently-diagnosed disorder of the bilateral knees and/or bilateral great toes is related to his period of active duty, to include as the result of an undiagnosed illness, or causally-related to a service-connected disability.  

Accordingly, the case is REMANDED for the following actions:


1.  The RO/AMC shall schedule a VA orthopedic examination, conducted by an examiner who has yet to provide an opinion thusfar in this appeal, to assess the severity and etiology of any currently-diagnosed disorder of the bilateral knees and bilateral toes.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, to include his Board hearing testimony from May 2009, his service treatment records, to include multiple treatment reports documenting complaints of bilateral knee pain, as well as prior VA examination reports of record.   In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A.  Identity all disabilities of the knees and the big toes.  In this respect, the examiner should comment on the diagnoses of patellofemoral syndrome and onychomycosis which are of record.  Also state whether the Veteran currently has a disability of the knees and/or great toes which cannot be attributable to a known diagnosis.

B.  State whether it is at least as likely as not that any current disorder of the right and/or left knee is etiologically-related to the Veteran's period of active duty service, to include the complaints and injuries noted in service and/or as the result of an undiagnosed illness; and

C.  Whether it is at least as likely as not that any current disorder of the bilateral great toes of each toe is etiologically-related to the Veteran's period of active duty service, to include as the result of an undiagnosed illness; or

D.  If the answer to the above question is negative, whether it is at least likely as not that any current disorder of the bilateral toes was caused or aggravated by a service-connected disorder, to include bilateral plantar fasciitis.  In other words, state whether the service-connected plantar fasciitis increases in severity a bilateral great toe benefit.  If so, identify that aspect of the disability which is due to aggravation.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for the requested opinions shall be provided.  The rationale must include a discussion of the Veteran's service treatment records as it pertains to the great toe and bilateral knees, the Veteran's lay statements concerning the onset and duration of any bilateral great toe and bilateral knee complaints/symptoms, examination findings, as well as sound medical principles.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims should be readjudicated.  If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


